United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         July 11, 2007

                                                                Charles R. Fulbruge III
                               No. 06-50625                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARLOW SZODOC SMITH,

                                         Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          No. 7:05-CR-201-ALL
                         --------------------



Before DAVIS, SMITH, and OWEN, Circuit Judges.

PER CURIAM:*



     Marlow Smith argues that the evidence is insufficient to sup-

port his conviction of misdemeanor possession of cocaine base.

Smith argues that the evidence merely shows that he was present at

a known crack house when authorities executed a search warrant and

that it fails to establish that he actually or constructively pos-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50625
                                 -2-

sessed cocaine base found in the house.     Our review of the   evi-

dence shows that a rational juror could have concluded that Smith

constructively possessed cocaine base by exercising control over

rocks of cocaine base found during the execution of the search war-

rant.    United States v. Ornelas-Rodriguez, 12 F.3d 1339, 1346 (5th

Cir. 1994); United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir.

1995).    We will not disturb that determination.   United States v.

Runyan, 290 F.3d 223, 240 (5th Cir. 2002).

     AFFIRMED.